Appellate Case: 22-3092     Document: 010110707475      Date Filed: 07/08/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          July 8, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-3092
                                                  (D.C. No. 6:22-CR-10014-JWB-1)
  DANIEL KROEKER,                                             (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, BRISCOE, and BACHARACH, Circuit Judges.
                   _________________________________

       Daniel Kroeker was indicted on two counts of receiving and possessing child

 pornography in violation of 18 U.S.C. §§ 2252A(a)(2), (a)(5)(B), and (b)(2). The

 district court ordered pretrial detention under the Bail Reform Act, 18 U.S.C. § 3142.

 Mr. Kroeker has appealed. Exercising jurisdiction under 28 U.S.C. § 1291 and

 18 U.S.C. § 3145(c), we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3092    Document: 010110707475         Date Filed: 07/08/2022     Page: 2



                                     I. Background

       In January 2020, North Dakota law enforcement executed a search warrant at a

 residence based on a report from Tumblr, a social networking website, that child sexual

 abuse material had been uploaded from that location. In particular, the owner of that

 Tumblr account sent an image depicting the sexual exploitation of a six-year-old. North

 Dakota law enforcement reviewed the Tumblr account and identified a particular user

 who had received the image of the six-year-old. A subsequent search warrant for that

 account showed it was associated with Mr. Kroeker, who resided in Dighton, Kansas.

       Chat records from Mr. Kroeker’s account also showed it had been used to

 communicate with various individuals who self-identified as minors, and to whom child

 pornography was then sent. In some of the chats, Mr. Kroeker described having been

 twice suspended for sharing such images. He also encouraged others to move to another

 social media platform to more freely exchange child pornography images.

       In December 2020, the Kansas Bureau of Investigation obtained an arrest warrant

 and interviewed Mr. Kroeker. He admitted to using Tumblr, and having engaged in chats

 with minors until his account was locked. He also admitted to searching for child

 pornography. Following these admissions, the KBI obtained a search warrant for

 Mr. Kroeker’s residence and devices. The search yielded 25 electronic devices and

 electronic storage devices, many of which contained child pornography.

       The State initially arrested Mr. Kroeker in December 2020 and released him on a

 surety bond with conditions. Those conditions included Mr. Kroeker’s weekly



                                             2
Appellate Case: 22-3092     Document: 010110707475          Date Filed: 07/08/2022     Page: 3



 appearance at the county courthouse, but they did not include searches at Mr. Kroeker’s

 residence or monitoring of his devices.

        Additional state charges were filed upon the discovery of additional evidence of

 Mr. Kroeker’s illegal activities, and finally the matter was referred to the United States

 Attorney’s Office. On March 22, 2022, a grand jury indicted Mr. Kroeker for receipt of

 child pornography relating to the image of the six-year-old, and for possession of child

 pornography relating to the images found on his devices in December 2020.

        The government moved for detention pending trial, arguing Mr. Kroeker was a

 danger to the community and a flight risk. A magistrate judge held a hearing and ordered

 Mr. Kroeker’s release pending trial under various conditions, including a 7 p.m. curfew,

 location monitoring, and no unsupervised contact with minors. The government then

 appealed to the district court, which held a hearing and issued an order overturning the

 magistrate judge’s order. The district court concluded that “[t]he government has carried

 its burden of proving by clear and convincing evidence that there is no combination of

 conditions that would reasonably assure the safety of others and the community if

 [Mr. Kroeker] were released pending trial.” Aplt. App. at 34-35. This appeal followed.

                                       II. Discussion

        The child pornography charges against Mr. Kroeker establish a rebuttable

 presumption “that no condition or combination of conditions will reasonably assure

 [his appearance] as required and the safety of the community.” 18 U.S.C.

 § 3142(e)(3)(E). Mr. Kroeker bears the burden of producing evidence to rebut the

 presumption. See United States v. Stricklin, 932 F.2d 1353, 1354 (10th Cir. 1991)

                                              3
Appellate Case: 22-3092     Document: 010110707475         Date Filed: 07/08/2022     Page: 4



 (per curiam). “Even if a defendant’s burden of production is met, the presumption

 remains a factor for consideration by the district court in determining whether to release

 or detain.” Id. at 1355. At the same time, “the burden of persuasion regarding risk-of-

 flight and danger to the community always remains with the government.” Id. at

 1354-55.

        We review the district court’s ultimate detention decision de novo because it

 presents mixed questions of law and fact; however, we review the underlying

 findings of fact for clear error. United States v. Cisneros, 328 F.3d 610, 613

 (10th Cir. 2003). “A finding is clearly erroneous when, although there is evidence to

 support it, the reviewing court, on review of the entire record, is left with the definite

 and firm conviction that a mistake has been committed.” United States v. Gilgert,

 314 F.3d 506, 515 (10th Cir. 2002) (brackets and internal quotation marks omitted).

 We review the district court’s findings with significant deference, cognizant that “our

 role is not to re-weigh the evidence.” Id. at 515-16.

        We examine four factors in determining whether any release conditions will

 reasonably assure Mr. Kroeker’s appearance and the safety of others and the

 community: “(1) the nature and circumstances of the offense charged . . . ; (2) the

 weight of the evidence against the person; (3) the history and characteristics of the

 person . . . ; and (4) the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release.” § 3142(g).




                                              4
Appellate Case: 22-3092     Document: 010110707475        Date Filed: 07/08/2022    Page: 5



       A. Nature and Circumstances of the Offense Charged

       Mr. Kroeker says that in considering this factor, the district court focused on

 the ubiquity of internet-accessible devices and the approximately 18 months1 that

 Mr. Kroeker’s devices contained child pornography. He argues these circumstances

 are common to nearly all child-pornography defendants and that by the district

 court’s reasoning, no such defendant would ever be eligible for release. We disagree

 with this characterization of the district court’s order, which stated:

       [T]here is evidence that Defendant’s conduct went beyond simply
       possessing images of child pornography and involved direct
       communication with the parent of a young child about sexual abuse of
       that child. The [government’s] proffer indicates Defendant’s
       communication encouraged the parent to engage in sexual abuse of the
       child and to share images of that abuse, and that the parent in fact
       shared an image of the minor with Defendant.

 Aplt. App. at 31. Mr. Kroeker does not challenge the accuracy of these factual

 findings, which the district court found indicate strongly that Mr. Kroeker’s release

 would pose a high risk to the community, and “particularly to minors who are unable

 to protect themselves.” Id. We agree with the district court that these findings

 distinguish Mr. Kroeker’s case from those involving only possession of images

 downloaded from the internet. Id.2



       1
         The district court characterized these 18 months as a “significant period of
 time [that] indicates an abiding interest in and pursuit of child pornography over a
 lengthy period, and suggests a high propensity to engage in such conduct.” Aplt.
 App. at 32.
       2
          Other evidence further supports the district court’s conclusion. For example,
 it appears Mr. Kroeker communicated directly via chat rooms with individuals who
 identified themselves as minors, and that he sent images of child pornography to
                                             5
Appellate Case: 22-3092     Document: 010110707475        Date Filed: 07/08/2022      Page: 6



        B. Weight of the Evidence

        The district court found that the weight of the evidence against Mr. Kroeker is

 “strong.” Id. at 32 (“The proffer indicates the government possesses evidence of

 electronic records supporting the allegations in the indictment, physical evidence

 obtained as a result of search warrants, and admissions by Defendant tending to support

 the allegations. The government represents that it has evidence connecting the

 communications and images at issue to Defendant and his residence.”). Mr. Kroeker’s

 briefing makes no effort to challenge that finding, and we find no fault with it. The

 first two factors, then, weigh decidedly against release.

        C. History and Characteristics of the Person

        Section 3142(g) instructs the judicial officer to consider “the history and

 characteristics of the person,” including:

               (A) the person’s character, physical and mental condition, family
        ties, employment, financial resources, length of residence in the
        community, community ties, past conduct, history relating to drug or
        alcohol abuse, criminal history, and record concerning appearance at
        court proceedings; and

              (B) whether, at the time of the current offense or arrest, the
        person was on probation, on parole, or on other release pending trial,
        sentencing, appeal, or completion of sentence for an offense under
        Federal, State, or local law[.]

 § 3142(g)(3)(A)-(B). As the district court noted, Mr. Kroeker is 47 and has no prior

 criminal convictions or known criminal history beyond the instant charges. He is an


 those individuals. Mr. Kroeker also claimed in certain chats that his Tumblr account
 was twice suspended, yet having his account suspended did not discourage him from
 continuing to search for, and share, child pornography.
                                              6
Appellate Case: 22-3092    Document: 010110707475        Date Filed: 07/08/2022      Page: 7



 unemployed truck driver and receives approximately $3,500 a month in

 unemployment benefits. He had a stroke in 2020 and has ongoing health issues.

 Mr. Kroeker owns a residence in Dighton, Kansas, where he lives by himself. He is

 divorced and has no children. He has two siblings in Colorado, one of whom

 attended the detention hearing. He also has ties to a local church, but that connection

 dates back nine months at most.

       The government asserts that Mr. Kroeker’s history and characteristics make

 him a flight risk. In addition to the fact that Mr. Kroeker’s ties to Dighton are

 minimal, the government also notes that he speaks Spanish fluently and that his

 mother lives in Paraguay, where Mr. Kroeker lived when he was younger. The

 government asserts that Mr. Kroeker could walk away from his home in Dighton and

 abscond to Paraguay “or elsewhere in the southern hemisphere.” Appellees’ Mem.

 Br. at 11. But the government points to no evidence that Mr. Kroeker has been to

 Paraguay since he entered the United States approximately 20 years ago. And other

 than the fact that he speaks Spanish, the government offers no support for its

 speculation that he might flee to some other part of South America.

       For his part, Mr. Kroeker emphasizes that he was on pretrial release in

 connection with his state charges and did not violate any of the terms of release. The

 government notes, however, that state resources for monitoring defendants on pretrial

 release are limited. Mr. Kroeker apparently only had to report to the county

 courthouse on a weekly basis, and the State’s monitoring of Mr. Kroeker’s internet

 use was non-existent. In addition, the range of potential punishment relating to the

                                            7
Appellate Case: 22-3092   Document: 010110707475        Date Filed: 07/08/2022     Page: 8



 state charges was much lower than the potential 20 years Mr. Kroeker faces under the

 pending federal charges, see 18 U.S.C. § 2252A(b)(2)—which is a consideration we

 have found relevant in other cases. See Cisneros, 328 F.3d at 618 (noting that

 although defendant had complied with terms of conditional release in Arizona, “she

 reasonably believed she was facing only three to four years in jail, whereas now she

 knows that she is facing the prospect of life imprisonment”).

       The district court found that Mr. Kroeker’s history and characteristics

 generally weigh in favor of release. We might have weighed this factor differently,

 but we cannot reweigh the evidence on clear-error review, see Gilgert, 314 F.3d at

 515-16, and a factfinder’s choice between two permissible views of the evidence

 cannot be clearly erroneous, see Anderson v. City of Bessemer City, 470 U.S. 564,

 574 (1985).

       D. Danger to the Community

       The fourth factor requires the judicial officer to assess “the nature and

 seriousness of the danger to any person or the community that would be posed by

 [Mr. Kroeker’s] release.” § 3142(g)(4). “The concern about safety is to be given a

 broader construction than the mere danger of physical violence. Safety to the

 community refers to the danger that the defendant might engage in criminal activity

 to the detriment of the community.” United States v. Cook, 880 F.2d 1158, 1161

 (10th Cir. 1989) (per curiam) (internal quotation marks omitted). The district court

 cited evidence that Mr. Kroeker successfully encouraged a third party to engage in

 sexual abuse of a minor, and that he has communicated with individuals who

                                            8
Appellate Case: 22-3092    Document: 010110707475        Date Filed: 07/08/2022    Page: 9



 self-identified with minors and shared child pornography images with them. This

 evidence supports the district court’s conclusion that the danger Mr. Kroeker poses to

 minors “strongly favors” detention. Aplt. App. at 33.

                                    III. Conclusion

       The district court considered the evidence in light of the relevant statutory

 factors and the presumption of detention, and it made the necessary factual findings

 to support its pretrial detention order. We affirm.

       Mr. Kroeker’s Motion to File Partially Sealed Appendix is granted.


                                             Entered for the Court
                                             Per Curiam




                                            9